DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 12 June 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-9, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,084,842).

Re: independent claim 1, Chen discloses in fig. 6 a memory structure, comprising: a memory cell (630); a conductive channel (370) coupled with the memory cell; a first passivation layer (382a) over the conductive channel; a second passivation 

Re: independent claim 19, Chen discloses in fig. 6 a memory structure, comprising: a memory cell including a non-volatile memory element, the non-volatile memory element (630, col 4 ll. 29-31) including a chalcogenide material and/or a phase change material; a conductive channel (370) coupled with the memory cell; a first passivation layer (382a) adjacent to the conductive channel; and a first barrier layer (384a, col 4 ll. 4-7) between the first passivation layer and the conductive channel, the first barrier layer including one or more of: silicon nitride, a metal nitride, a metal oxide, and a metal carbide.

Re: claim 3, Chen discloses in fig. 6 the memory structure of claim 2, wherein: the conductive channel comprises a wordline or a bitline (1560 in fig. 15).  

Re: claim 4, Chen discloses in fig. 6 the memory structure of claim 2, further comprising: an electrode (375) between a memory element of the memory cell and the conductive channel. 

Re: claim 6, Chen discloses in fig. 6 the memory structure of claim 2, wherein: the memory cell includes a memory element including a phase change material and/or chalcogenide material (col 4 ll. 29-31).

Re: claim 7, Chen discloses in fig. 6 the memory structure of claim 6, wherein: the chalcogenide material includes one or more of: germanium, antimony, tellurium, silicon, nickel, gallium, arsenic, silver, tin, gold, lead, bismuth, indium, selenium, oxygen, sulfur, nitrogen, and carbon (col 4 ll. 29-31).
 
Re: claim 8, Chen discloses in fig. 6 the memory structure of claim 2, wherein: the first barrier layer (384a, col 4 ll. 4-7) includes a dopant including one or more: silicon, zirconium, hafnium, niobium, titanium, and carbon. 

Re: claim 9, Chen discloses in fig. 6 the memory structure of claim 2, further comprising: a second barrier layer (384b) between the conductive channel (370) and the second passivation layer (382b).
 
Re: claim 21, Chen discloses in fig. 6 the memory structure of claim 19, wherein: the conductive channel comprises a wordline or a bitline (1560 in fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,084,842).
Re: claim 14, Chen discloses the memory structure of claim 2.
Chen does not disclose expressly wherein the first barrier layer has a thickness of from about 10 nm to about 300 nm.
However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,680,175 (‘175). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘175 with only nominal differences that would have been obvious to one of ordinary skill in the art.
	
	
Allowable Subject Matter
Claims 16-18 would be allowed if the double patenting rejection is overcome.
Claims 5, 10-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/9/2021